DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a sealing device” in claims 1 and 10.
“at least one first sealing element” in claims 2 and 11.
“at least one second sealing element” in claims 6 and 15.
“at least one fastening element” in claims 9 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification has returned the following respective structures for the limitations identified above:
Sealing device 16.
Sealing element 17.
Sealing element 21.
Nut, 0041 line 4.


Allowable Subject Matter
Claims 1, 4-10 and 13-18 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding claim 1, SAKURAI (JP 2012-7495) and ECKELS (US 6,372,993) are considered to be the closest prior art of record.
SAKURAI discloses a sealing enclosure for a starter (1) that is connectable to at least one lead (81), comprising: 
at least one enclosure element (Fig. 2), wherein 
the enclosure element has a receiving space (within 84), in which at least one first contact element (36) of the starter (1) and at least one second contact element (implied) of the lead (81, e.g. Fig. 5), the at least one lead being configured to transmit electric current for starting an internal combustion engine for a motor vehicle (pg. 5 para. 3), the second contact element being different from the starter (Fig. 5) and provided in addition to the starter (Fig. 5) and which runs at least partly outside of the starter (Fig. 5), are disposed, the enclosure element has a first opening (Fig. A below), which leads into the receiving space and via which the first contact element is insertable into the receiving space (Fig. A), 
the enclosure element has a second opening (95), which leads into the receiving space (Fig. 5) and via which, for electrically contacting the first contact element to the second contact element (Fig. 5), the second contact element is insertable into the receiving space (Fig. 5), and 
the enclosure element has a sealing device (Fig. A), by which the receiving space is sealed watertight by watertight sealing of the first opening.

ECKELS teaches a sealing enclosure (Fig. 3), wherein 
an enclosure element has a receiving space (58), in which at least one first contact element (34) and at least one second contact element (i.a. 82) of the lead (28) are disposed, the enclosure element has a first opening (32), which leads into the receiving space and via which the first contact element is insertable into the receiving space (Fig. 5), 
the enclosure element has a second opening (106), which leads into the receiving space (Fig. 3) and via which, for electrically contacting the first contact element to the second contact element (Fig. 3), the second contact element is insertable into the receiving space (Fig. 3), 
the enclosure element has a sealing device (26 and 78 taken together), by which the receiving space is sealed watertight by watertight sealing of the first (col. 4 lines 36-41) and second (col. 4 lines 58-59) openings which effectively seals the connection between the electrical terminal and the cable from moisture and debris (col. 1 lines 11-15), and
the sealing device (26 and 78 taken together) has at least one first sealing element (26) configured to seal the first opening (32).
The prior art fails to teach or render obvious the claim limitation “the first sealing element is composed of a plastic and is injection-molded onto the enclosure element of the sealing enclosure” in the manner defined in the instant claim 1.
[AltContent: textbox (SEALING DEVICE FOR FIRST OPENING)][AltContent: arrow][AltContent: arrow][AltContent: textbox (FIRST OPENING)][AltContent: arrow]
    PNG
    media_image1.png
    961
    1042
    media_image1.png
    Greyscale

Figure A Annotations of SAKURAI Fig. 2.
Regarding claim 10, ECKELS (US 6,372,993) is considered to be the closest prior art of record.
ECKELS discloses a fastening arrangement comprising: 
a sealing enclosure (Fig. 3), the sealing enclosure comprising at least one enclosure element (Fig. 3), wherein the enclosure element has: 
a receiving space (58) in which a first contact element and a second contact element are received (i.a. Figs. 3 and 9), 
a first opening (32), which leads into the receiving space and via which the first contact element is inserted into the receiving space (Fig. 5), 

a sealing device (26 and 78 taken together), by which the receiving space is sealed watertight by watertight sealing of the first (col. 4 lines 36-41) and second (col. 4 lines 58-59) openings, wherein
the receiving space is configured to accommodate therein a lead (28) for transmitting electric current to a starter for starting an internal combustion engine for a motor vehicle, in which the starter is electrically connected to the lead via the first and second contact elements, the second contact element is different from the starter and provided in addition to the starter and which runs at least partly outside of the starter, and
the sealing device (26 and 78 taken together) has at least one first sealing element (26) for sealing the first opening (32).
The above underlined limitation is an intended use recitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458 (CCPA 1963). In the instant case, the fastening arrangement of ECKELS is capable of being used for the starter of a motor vehicle.
The prior art fails to teach or render obvious the claim limitation “the first sealing element is composed of a plastic and is injection-molded onto the enclosure element of the sealing enclosure” in the manner defined in the instant claim 10.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747